Citation Nr: 0517635	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-05 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disorder.

2.  Entitlement to restoration of a 10 percent rating for a 
left wrist ganglion cyst.

3.  Entitlement to restoration of a 10 percent rating for a 
right wrist ganglion cyst, for the period from September 1, 
2001, through May 28, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1991 to 
October 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The claim was subsequently transferred to the 
Winston-Salem, North Carolina, RO.

During a September 2004 hearing before the undersigned, the 
veteran raised the issues of entitlement to increased ratings 
for ganglion cysts of the right and left wrists.  These 
matters are not in appellate status at this time and are 
referred to the RO for appropriate action.  The issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder is also referred to the RO for 
appropriate action.

In February 2005, the Board sent a letter to the veteran and 
her representative informing them that the Board was raising 
the issue of whether a timely appeal had been filed with 
respect to the issue of entitlement to service connection for 
cervical spine disorder.  The Board informed the veteran and 
her representative of the pertinent information of record and 
of the time limit for submitting a new notice of disagreement 
as to a previously withdrawn issue.  The Board also informed 
the veteran and her representative that they would be 
afforded a period of 60 days in which to submit evidence and 
argument on the timeliness issue.  Neither the veteran nor 
her representative has responded to this letter.

The issue of entitlement to service connection for cervical 
spine disorder is addressed in this decision.  The remaining 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 27, 1998, the RO mailed notification to the 
veteran of its September 1998 decision that denied service 
connection for cervical spine disorder.

2.  A Notice of Disagreement challenging the RO's decision 
was received on December 14, 1998.  

3.  On July 16, 1999, the RO mailed a Statement of the Case 
(SOC) to the veteran; the veteran was informed that she must 
submit a Substantive Appeal within 60 days, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, to 
perfect her appeal.

4.  The veteran submitted a Substantive Appeal in August 
1999.

5.  In April 2002, prior to the promulgation of a decision in 
the appeal, the veteran withdrew her appeal of the issue of 
entitlement to service connection for a cervical spine 
disorder.  

6.  Thereafter, the veteran did not submit a new notice of 
disagreement as to the issue withdrawn in a timely manner. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with regard to the issue of 
entitlement to service connection for a cervical spine 
disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  An appeal may be withdrawn as to 
any or all issues involved in the appeal.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  Until the appeal is transferred to the Board, 
an appeal withdrawal is effective when received by the agency 
of original jurisdiction.  Withdrawal of an appeal will be 
deemed a withdrawal of the Notice of Disagreement and, if 
filed, the Substantive Appeal, as to all issues to which the 
withdrawal applies.  Withdrawal does not preclude filing a 
new Notice of Disagreement and, after a Statement of the Case 
is issued, a new Substantive Appeal, as to any issue 
withdrawn, provided such filings would be timely under these 
rules if the appeal withdrawn had never been filed.  38 
C.F.R. § 20.204 (2004).

On September 27, 1998, the RO mailed notification to the 
veteran of its September 1998 decision that denied service 
connection for cervical spine disorder.  A Notice of 
Disagreement challenging the RO's decision was received on 
December 14, 1998.  On July 16, 1999, the RO mailed a SOC to 
the veteran; the veteran was informed that she must submit a 
Substantive Appeal within 60 days, or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, to perfect 
her appeal.  The veteran submitted a Substantive Appeal in 
August 1999.

In April 2002, the veteran submitted a VA Form 9, wherein she 
indicated that she wanted to cancel her appeal for the claim 
of entitlement to service connection for a cervical spine 
disorder.  

During a September 2004 hearing before the undersigned, the 
veteran indicated her belief that the issue of entitlement to 
service connection for cervical spine disability was still 
under appeal.  

As noted above, the applicable regulation holds that 
withdrawal of an appeal does not preclude the filing of a new 
appeal as to any issue withdrawn, provided that such filing 
would be timely if the appeal withdrawn had never been filed.  
38 C.F.R. § 20.204(c) (2004).  Here, however, the period to 
file a timely appeal expired in September 1999.  See 
38 U.S.C.A. § 7105 (West 2002).  Thus, a timely new notice of 
disagreement could not have been filed as to the withdrawn 
issue and the veteran's April 2002 withdrawal must stand.  

VA's General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of an appeal, and may dismiss an 
appeal when not timely perfected.  Under such circumstances, 
however, the General Counsel indicated that the claimant 
should be first afforded appropriate procedural protections 
to assure adequate notice and opportunity to be heard on the 
question of timeliness.  VAOPGCPREC 9-99 (Aug. 18, 1999).  To 
effectuate the aforementioned opinion of the General Counsel, 
the Secretary of Veterans Affairs issued amendments to 38 
C.F.R. §§ 20.101 (Jurisdiction of the Board).  See 66 Fed. 
Reg. 53,339 (Oct. 22, 2001), codified at 38 C.F.R. § 20.101 
(effective November 1, 2001).  In this case, the RO has not 
addressed the issue of timeliness.  However, the Board mailed 
a letter to the veteran, dated February 24, 2005, which 
explained the appellate process as provided for in relevant 
laws and regulations, and notified her that she had 60 days 
to present evidence and/or argument showing that a timely new 
notice of disagreement was filed as to a previously withdrawn 
issue.  See 38 C.F.R. § 20.101 (2004).  She has not responded 
to this letter.

The Board finds that there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal of the 
issue of entitlement to service connection for cervical spine 
disorder.

In making this determination, the Board is also aware that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), was signed into law on 
November 9, 2000.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Board notes, however, that 
although this change in the law fundamentally changes the 
nature of VA's duty to inform and assist claimants with their 
claims, the VCAA did not modify or change the statutory 
standards governing the Board's jurisdiction.  As such, the 
VCAA has no application to the facts of this case.  


ORDER

The appeal for entitlement to service connection for cervical 
spine disorder is dismissed. 


REMAND

The Board notes that the VCAA and the regulations 
implementing it are applicable to the remaining issues on 
appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
The claimant must also be told to submit all pertinent 
evidence in her possession.  

With regard to the restoration issues on appeal, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA and the implementing regulations.

Furthermore, the veteran has reported receiving treatment at 
the VA Medical Center (VAMC) in East Orange, New Jersey, 
through 2001, and at the Durham, North Carolina, VAMC since 
2002.  The RO has obtained the records from the East Orange 
VAMC through September 1999.  There is no indication that the 
RO requested copies of all of the veteran's pertinent VA 
treatment records.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records from the aforementioned 
VA medical facilities. 

Accordingly, this matter is REMANDED to the RO via the AMC in 
Washington, DC, for the following actions:

1.  With respect to the restoration 
issues on appeal, the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004), 
to include notification that she should 
submit any pertinent evidence in her 
possession.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment and 
evaluation from the East Orange, New 
Jersey, VA Medical Center dated in 2001 
and the Durham, North Carolina, VA 
Medical Center dated in 2002.  

3.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and her representative so 
notified.

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
restoration of a 10 percent rating for a 
left wrist ganglion cyst and entitlement 
to restoration of a 10 percent rating for 
a right wrist ganglion cyst, for the 
period from September 1, 2001, through 
May 28, 2002, in light of all pertinent 
evidence and legal authority.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


